Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pack (US 6,315,323 B1) in view of Schneider (US 9,308,883 B1).
Regarding claim 1, Pack discloses an airbag arrangement for a vehicle (Abstract generally; Figs. 3-4), said airbag arrangement comprising an inflatable airbag (airbag 18) and an external extension control member (tethers 80, 82, 84, 86) being operatively associated with said airbag (Figs. 3-4), said airbag being adapted to in a deployed state be inflated in a longitudinal direction (x) of said vehicle to a position between an interior portion (instrument panel) of said vehicle in front of a seated vehicle occupant and an upper body region of said seated vehicle occupant (Col. 2, Lns. 10-15), wherein said external extension control member has a selectable operative length, and wherein said external extension control member controls deployment of said airbag by means of said selectable operative length (lo1, lo2, lo3, lo4, lo5) (actuators 102, 104, 106, 108 are utilized to retract corresponding tethers 80, 82, 84, 86).  Pack differs from the invention as o1, lo2, lo3, lo4, lo5) of said external extension control member.
Utilizing a substantially rectangular shaped airbag, in an unrestricted deployed state, having a longitudinal extension (L) of said airbag being significantly greater than a vertical extension (T) of said airbag, said shape allowing rolling of said airbag upon itself starting at a distal end are well known in the vehicle arts (Col. 2, Lns. 9-14, Col. 7, Lns. 1-26; Fig. 2A—the rectangular shape of the airbag can be best seen in the embodiment of Fig. 1D).
Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Pack in view of the teachings of Schneider to utilize the tether release mechanism on the substantially rectangular airbag of Schneider in order to control the airbag deployment by controlling the size of the airbag dependent on the vehicle occupant position, thereby providing a means to reduce possible occupant injury during a collision event.

Regarding claim 3, Pack as modified by Schneider discloses the airbag arrangement of claim 1.  Pack does not explicitly disclose wherein said external extension control member has a minimum selectable operative length and a maximum selectable operative length, and wherein a difference between said maximum selectable In re Aller, 105 USPQ 233.

Regarding claim 4, Pack as modified by Schneider discloses the airbag arrangement of claim 1.  Pack further discloses wherein a support structure (container 14) is located at or comprised in said interior portion (located in the instrument panel; Col. 2, Lns. 10-15), anchors a proximal end or proximal portion of said airbag to said vehicle (mouth portion 60 is connected to the vehicle instrument panel via container 14; Fig. 3), and said external extension control member (tethers 80, 82, 84, 86) connects a distal portion of said airbag to said support structure (Fig. 3).  

Regarding claim 5, Pack as modified by Schneider discloses the airbag arrangement of claim 4.  Pack further discloses wherein said external extension control member (tethers 80, 82, 84, 86) comprises an attachment to said airbag at said distal portion, said attachment being located at a distance (D) from said distal end of said airbag (outer end portion 94; Col. 3, Lns. 17-22), preferably in a range of from 10% of said longitudinal extension (L) of said airbag to 50% of said longitudinal extension (L) of (Fig. 3).  
 
Regarding claim 6, Pack as modified by Schneider discloses the airbag arrangement of claim 1.  Pack does not explicitly disclose wherein said airbag in said unrestricted deployed state has a larger extension (L) in a longitudinal direction (x) than in a transversal direction (y) and a vertical direction (z), said extension (L) in said longitudinal direction (x) being in a23 P2439US00 range of from 50 to 250 cm, said longitudinal (x), transversal (y) and vertical (z) directions being perpendicular to each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have had the airbag in an unrestricted deployed state with a larger extension (L) in a longitudinal direction (x) than in a transversal direction (y) and a vertical direction (z), said extension (L) in said longitudinal direction (x) being in a23 P2439US00 range of from 50 to 250 cm, said longitudinal (x), transversal (y) and vertical (z) directions being perpendicular to each other, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 11, Pack as modified by Schneider discloses the airbag arrangement of claim 1.  Pack further discloses wherein said external extension control member (tethers 80, 82, 84, 86) comprises straps (Col. 3, Lns. 3-5).

(Col.1, Lns. 12-26).

Regarding claim 13, Pack as modified by Schneider discloses the vehicle of claim 12.  Pack further discloses said vehicle further comprising at least one sensor for detecting a position of a seated vehicle occupant (occupant condition sensors 140, Col. 3, Lns. 56-67), the output of said sensor being used as a basis to select said operative length of said external extension control member (Col. 4, Lns. 12-41).  

With regards to claim 14, please see the rejections above with respect to claims 1-13 which are commensurate in scope to claim 14, with claims 1-13 being drawn to an airbag external extension control member / claim 14 being drawn to the method.
	
Claim 2, 7, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pack in view of Schneider and in further view of Dong et al. (US 2010/109306 A1).
Regarding claims 2, 7, 8 and 10:
Pack does not explicitly disclose wherein said selectable operative length (lo1, lo2, lo3, lo4, lo5) of said extension control member controls a depth (d1, d2, d3, d4, d5, d6) of said airbag arrangement when in a deployed state, said depth (d1, d2, d3, d4, d5, d6) being a largest extension of said airbag arrangement in said longitudinal direction (x) of 1, d2, d3, d4, d5, d6) of said airbag arrangement in a deployed state is in a range of from 20% of said longitudinal extension (L) of said airbag to 80% of said longitudinal extension (L) of said airbag; wherein said external extension control member comprises a selectively releasable extension portion controlling said selectable operative length (lo1, lo2, lo3, lo4, lo5); and wherein said airbag arrangement comprises length selection means for controlling said selectable operative length (lo1, lo2, lo3, lo4, lo5) of said external extension control member.  Dong et al., however teaches wherein said airbag arrangement comprises length selection means for controlling said selectable operative length (lo1, lo2, lo3, lo4, lo5) of said external extension control member.
Dong et al., however, teaches wherein said selectable operative length (lo1, lo2, lo3, lo4, lo5) of said extension control member (tether 15) controls a depth (d1, d2, d3, d4, d5, d6) of said airbag arrangement when in a deployed state, said depth (d1, d2, d3, d4, d5, d6) being a largest extension of said airbag arrangement in a longitudinal direction (x) of said vehicle (Para. 0020); wherein said depth (d1, d2, d3, d4, d5, d6) of said airbag arrangement in a deployed state is in a range of from 20% of said longitudinal extension (L) of said airbag to 80% of said longitudinal extension (L) of said airbag (Para. 0020 discloses a continuously variable adjustment in order to tailor the size to meet the claimed range); wherein said external extension control member comprises a selectively releasable extension portion controlling said selectable operative length (lo1, lo2, lo3, lo4, lo5) (Para. 0020); and wherein said airbag arrangement comprises length selection means for controlling said selectable operative length (lo1, lo2, lo3, lo4, lo5) of said external extension control member.  Dong et al., however teaches wherein said airbag o1, lo2, lo3, lo4, lo5) of said external extension control member (Para. 0020).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have included the claimed elements as taught by Dong et al. on the invention of Pack to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so results in a system that is capable of tailoring the airbag depth and shape to accommodate different sizes of occupants and different vehicle impact conditions (Para. 0020).

With regards to claim 15, please see the rejections above with respect to claims 1-14 which are commensurate in scope to claim 15, with claims 1-13 being drawn to an airbag external extension control member / claim 14 being drawn to the method, and claim 15 being drawn to a method of controlling the operative length of the external extension control member.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pack in view of Schneider and in further view of Jaradi et al. (US 2015/274116 A1).
Regarding claim 9, Pack discloses the airbag arrangement of claim 8.  Pack does not disclose wherein said selectively releasable extension portion forms a fold or a loop of said external extension control member, said fold or loop being releasably attached to the rest of said external extension control member and wherein upon releasing said selectively releasable extension portion, said operative length of said external extension (tether 12) forms a fold or a loop of said external extension control member (portion 28; Fig. 3A), said fold or loop being releasably attached to the rest of said external extension control member and wherein upon releasing said selectively releasable extension portion, said operative length of said external extension control member is increased by said selectively releasable extension portion (Fig. 3B shows where portion 28 has been released in order to extend the operative length of tether 12).  It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have utilized a loop portion releasably attached to the tether as taught by Jaradie et al. on the device of Pack to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so results in the ability to manipulate and control the shape of the airbag.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY LYNN JOHNS whose telephone number is (313)446-4852.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on 3032974337 or 5712726698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HILARY L JOHNS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618